DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intelligent socket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner will interpret “the intelligent socket” of line 2 as “an intelligent socket.”
Claim 1 is directed to a method requiring an intelligent socket.  Claim 13, dependent from claim 1, is directed to an intelligent socket which realizes the method of claim 1.  Therefore, it is unclear whether the intelligent socket of claim 13 includes a second intelligent socket as defined by claim 1.  For the purposes of examination, Examiner will interpret “An intelligent socket” of claim 13 as “A circuit comprising”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenberg et al (US 2011/0040785).
For claim 1, Steenberg teaches an abnormality prompting method, comprising: 
an intelligent socket (outlet monitor 1E of Figure 1, corresponding to 4009 of Figure 4) receiving a state message (300 and 400 of Figure 2) from a first home appliance (200 of Figure 2 and [0041]), wherein the state message comprises indication information (appliance data and historically-compiled data) for indicating a current working mode of the first home appliance (by comparing the data in 300 and 400 to  current data, 602-604 of Figure 2 and [0041]); 
the intelligent socket obtaining an actual value of a working parameter of the first home appliance (power consumption usage information, 600 of Figure 2 and [0029]); 
the intelligent socket determining a working state of the first home appliance according to the actual value of the working parameter and a maximum value (pre-set threshold) of the working parameter allowed by the working mode (603 of Figure 2 and [0042]); and 
when determining that the working state of the first home appliance is an abnormal state, the intelligent socket outputting a prompt message (701-703 of Figure 2 and [0042]).
For claim 2, Steenberg further teaches:
the intelligent socket determines the working state of the first home appliance according to the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode comprising: 
the intelligent socket sending a verification request to a server (601 of Figure 2), the verification request comprising the actual value of the working parameter and the indication information ([0041]), and the verification request being used for requesting the server to determine the working state of the first home appliance ([0042]); 
the intelligent socket receiving feedback information from the server (pre-loaded data, [0013], used with predetermined operating thresholds, [0015]); and 
the intelligent socket determining the working state of the first home appliance according to the feedback information (whether variation exceeds a threshold, [0015]).
For claim 3, Steenberg further teaches:
the intelligent socket determining the working state of the first home appliance according to the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode comprising: 
the intelligent socket determining whether the actual value of the working parameter is greater than or equal to the maximum value of the working parameter allowed by the working mode (603, Figure 2); and 
when determining that the actual value of the working parameter is greater than or equal to the maximum value of the working parameter allowed by the working mode, the intelligent socket determining that the working state of the first home appliance is the abnormal state (604 and 701-703 of Figure 2).
For claim 4, Steenberg further teaches:
after the intelligent socket determining that the working state of the first home appliance is the abnormal state, the method further comprises: 
the intelligent socket determining whether a difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to a first preset threshold value (via 500 and 604 of Figure 2, [0049]); and 
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to the first preset threshold value, the intelligent socket stopping supplying power to the first home appliance ([0047]).
For claim 5, Steenberg further teaches:
a power plug of the first home appliance is connected with the intelligent socket, the intelligent socket obtaining the actual value of the working parameter of the first home appliance, comprising: 
the intelligent socket obtaining an actual value of a current and an actual value of a voltage of the first home appliance through the power plug (600 of Figure 2, both current and voltage measurements are required to calculate power consumption).
For claim 6
the intelligent socket outputting the prompt message comprising: 
the intelligent socket sending the prompt message to designated user equipment (701-703 of Figure 2);
For claim 7, Steenberg teaches an intelligent socket, comprising: 
a receiving element (wireless receiver of outlet monitor 1E of Figure 1, corresponding to 4009 of Figure 4), configured to receive a state message (300 and 400 of Figure 2) from a first home appliance (200 of Figure 2 and [0041]), wherein the state message comprises indication information (appliance data and historically-compiled data) for indicating a current working mode of the first home appliance (by comparing the data in 300 and 400 to  current data, 602-604 of Figure 2 and [0041]);
an acquisition element (power plug of outlet monitor 1E of Figure 1, corresponding to 4009 of Figure 4), configured to obtain an actual value of a working parameter of the first home appliance (power consumption usage information, 600 of Figure 2 and [0029]); 
a determining element (processor of outlet monitor 1E of Figure 1, corresponding to 4009 of Figure 4), configured to determine a working state of the first home appliance according to the actual value of the working parameter and a maximum value (pre-set threshold) of the working parameter allowed by the working mode (603 of Figure 2 and [0042]); and 
an output element (transmitter of outlet monitor 1E of Figure 1, corresponding to 4009 of Figure 4), configured to, when the determining element determines that the working state of the first home appliance is an abnormal state, output a prompt message 
For claim 8, Steenberg further teaches:
the determining element is configured to: 
send a verification request to a server (601 of Figure 2), the verification request comprising the actual value of the working parameter and the indication information ([0041]), and the verification request being used for requesting the server to determine the working state of the first home appliance ([0042]);  
receive feedback information from the (pre-loaded data, [0013], used with predetermined operating thresholds, [0015]); and  
determine the working state of the first home appliance according to the feedback information (whether variation exceeds a threshold, [0015]).
For claim 9, Steenberg further teaches:
the determining element is configured to: 
determine whether the actual value of the working parameter is greater than or equal to the maximum value of the working parameter allowed by the working mode (603, Figure 2); and 
when determining that the actual value of the working parameter is greater than or equal to the maximum value of the working parameter allowed by the working mode, determine that the working state of the first home appliance is the abnormal state (604 and 701-703 of Figure 2).
For claim 10, Steenberg further teaches:
the determining element is further configured to: 
determine whether a difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to a first preset threshold value (via 500 and 604 of Figure 2, [0049]); 
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to the first preset threshold value, stop supplying power to the first home appliance ([0047]).
For claim 11, Steenberg further teaches:
a power plug of the first home appliance is connected with the intelligent socket, so the acquisition element is configured to: 
obtain an actual value of a current and an actual value of a voltage of the first home appliance through the power plug (600 of Figure 2, both current and voltage measurements are required to calculate power consumption).
For claim 12, Steenberg further teaches:
the output element is configured to: 
send the prompt message to designated user equipment (701-703 of Figure 2);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenberg.
For claim 13, Steenberg teaches the intelligent socket of claim 1 but fails to teach a processor being configured to execute a computer program stored in a memory to realize the method as claimed in claim 1.
However, Examiner takes official notice that it is notoriously old and well-known in the art to implement a method of using circuitry via a processor and memory as claimed (e.g., electrical simulations via PSPICE).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Sreenivas’ invention (e.g., Figure 2) via a processor and memory as claimed since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, electrical simulations are useful in predicting how real-world applications will function.
For claim 14, Steenberg teaches the intelligent socket of claim 1 but fails to teach a computer readable non-transitory storage medium, wherein the computer readable non-transitory storage medium stores computer instructions, when running the computer instructions on a computer, the computer executes the method of claim 1.
However, Examiner takes official notice that it is notoriously old and well-known in the art to implement a method of using circuitry via a computer and computer instructions stored on a memory as claimed (e.g., electrical simulations via PSPICE).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Sreenivas’ invention (e.g., Figure 2) via a computer and computer instructions as claimed since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, electrical simulations are useful in predicting how real-world applications will function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849